DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on May 11, 2022 were received and fully considered. Claims 1, 4, 5, and 7-10 were amended. Claims 11-21 were cancelled. Claims 22-30 are new. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Information Disclosure Statement
The information disclosure statement entered May 11, 2022 has been considered. A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records. However, due to the enormous number of references listed on this submission, only a cursory review of the references could be performed by the Examiner. While the Applicant is charged with a duty to disclose pertinent documents and information pertaining to the patentability of the claimed invention, the MPEP 2004 states:
“It is desirable to avoid submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), 479 F.2d 1338, 178 USPQ 577 (5th Cir.1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron, Inc.,48 F.3d 1172, 33 
SPQ2d 1823 (Fed. Cir. 1995).”
Applicant is requested to specifically identify which of the over 1200 references submitted are most pertinent to the instant invention to be assured Examiner has specifically considered said references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10, and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (US PG Pub. No. 2017/0071511 A1) (hereinafter “Garcia”).

Garcia was applied in the previous office action.
	With respect to claim 1, Garcia teaches a method of manufacturing a wearable device configured to attach to a skin surface of a user (par.0182 “all sensors for that product may be manufactured in the same or a similar way”), comprising: providing a pre-connected analyte sensor (continuous analyte sensor system 8 in Fig. 1; system 8 is understood to be “pre-connected” prior to a user purchasing it and setting it up, when taking into consideration broadest reasonable interpretation), the pre-connected analyte sensor comprising an intermediate body configured to communicatively couple with one or more external equipment including a manufacturing station, a testing station, a calibration station, and/or sensor electronics of the wearable device (sensor electronics 12 is part of analyte sensor system 8; see Fig. 1; see par.0088 “calibration can be updated or recalibrated (at the factory, in real time and/or retrospectively) over time”; par,0161 “Calibration... code can be received.. from a previous calibration and/or sensor session... coded at the factory”; Note: this limitation is not positively recited as it is understood that intermediate body is configured to communicatively couple with one or more external equipment as recited in lines 5-8, which does not necessarily have to be a manufacturing station. Therefore, when taking into consideration broadest reasonable interpretation, it is not required to communicatively couple the analyte sensor to processing circuity of the manufacturing station, e.g. in the event an intermediate body is configured to communicatively couple with sensor electronics of the wearable device), an analyte sensor permanently attached to the intermediate body (continuous analyte sensor 10 is understood to be permanently connected to sensor electronics 12; see Fig. 1; see also par.0129 “The continuous analyte sensor 10 may be physically connected to sensor electronics 12 and may be integral with (e.g., non-releasably attached to) or releasably attachable to the continuous analyte sensor 10”).
	However, Garcia’s embodiment as depicted in Fig. 1 does not explicitly teach an identifier coupled to the intermediate body; and communicatively coupling the analyte sensor to processing circuitry of the manufacturing station by communicatively coupling the intermediate body to a corresponding feature of the manufacturing station; and operating the processing circuitry of the manufacturing station to communicate with the pre-connected analyte sensor.

Garcia’s other embodiments set forth the following:
[0161] In some cases calibration of an analyte sensor may use a priori calibration distribution information.  For example, in some embodiments, a priori calibration distribution information or a code can be received as information from a previous calibration and/or sensor session (e.g., same sensor system, internally stored), stored in memory, coded at the factory (e.g., as part of factory settings), on a barcode of packaging, sent from the cloud or a network of remote servers, coded by a care provider or the user, received from another sensor system or electronic device, based on results from laboratory testing, and/or the like. 

[0192] In more detail, and referring to FIG. 9, a factory 148 is illustrated having a manufacturing lot or batch of sensors 150, the manufacturing lot or batch generally created in the same (or a very similar) manufacturing process. The lot or batch 150 may be divided into a first portion 154 and a second portion 156. The first portion 154 may temporarily stay with the factory 148, while the second portion 156 may be sent to a group of users 158.

[0321] A sensor is then packaged with a single-use transmitter (step 414).  The 
sensor's identifier, e.g., identification number, is read with an optical bar code and its estimated in-vivo sensitivity are retrieved from a manufacturing database and written to the transmitter using, e.g., wireless (NFC or Bluetooth.RTM.) communication (step 416).

	Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Garcia to include an identifier coupled to the intermediate body (Note: “coupled” to the sensor electronics is not defined by the claims; applicant’s specification discloses the identifier may incorporate various identification protocols such as a NFC, bar code, etc.) and communicatively coupling the analyte sensor to a processing circuity of a manufacturing station by coupling the intermediate body to a corresponding feature of the manufacturing station and operating the processing circuitry of the manufacturing station to communicate with the pre-connected analyte sensor in order to receive a priori calibration information from a manufacturing database, as evidence by Garcia’s other embodiments. Examiner also cites other references in the previous office action that shows it is known to utilize a sensor identifier in order to retrieve calibration information, over a remote network, from manufacturing databases. Please see prior art of record section at the end of the previous office action for additional example teachings of this concept.
	With respect to claim 2, Garcia teaches the processing circuitry includes obtaining a signal from the analyte sensor (see par.0160 “real-time information... sensor data itself”).
	With respect to claim 3, Garcia teaches operating an electrical, optical, infrared, or radio-frequency reader of the manufacturing station to obtain the identifier (see par.0161, 0186 “optical reader”; par.0321 “optical bar code”)
	With respect to claim 4, Garcia teaches storing, with the processing circuitry of the manufacturing station and in connection with the identifier, sensor data corresponding to the signal (par. 0161 “internally stored... stored in memory”).
	With respect to claim 5, Garcia teaches the identifier identifies the analyte sensor, calibration data for the analyte sensor, and/or a history of the analyte sensor (par.0161 “a priori calibration”).
	With respect to claim 6, Garcia teaches the signal comprises a glucose sensitivity signal (par.0162 “Calibration information includes... sensitivity”).
	With respect to claim 7, Garcia teaches removing the intermediate body from the manufacturing station and communicatively coupling the analyte sensor to processing circuitry of the sensor electronics of the wearable device by coupling the intermediate body to a corresponding feature of sensor electronics of the wearable device (par.0129 “The continuous analyte sensor 10 may be physically connected to sensor electronics 12 and may be integral with (e.g., non-releasably attached to) or releasably attachable to the continuous analyte sensor 10”).
	With respect to claim 10, Garcia teaches obtaining in vivo measurement data from the analyte sensor with the processing circuitry of the wearable device (par.0162 “in vivo testing”).
	With respect to claim 22, Garcia teaches coupling the analyte sensor to the processing circuitry of the manufacturing station by coupling the intermediate body to a corresponding feature of the manufacturing station (understood that analyte sensor is coupled to corresponding feature while at manufacturing station in order to set to initial factory settings; par.0088 “calibration can be updated or recalibrated (at the factory)”; par.0161 “coded at the factory”). While Garcia does not explicitly teach mechanically coupling the analyte sensor to the processing circuitry of the manufacturing station by coupling the intermediate body to a corresponding feature of the manufacturing station, this would have been prima facie obvious to PHOSITA since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
	With respect to claim 23, Garcia teaches testing the analyte sensor, wherein the testing comprises electrically coupling the intermediate body to the testing station (par.0161 “coded at the factory”; par.0162 “factory information from in vitro testing”).
	With respect to claim 24, Garcia teaches calibrating the analyte sensor, wherein the calibrating comprises electrically coupling the intermediate body to the calibration station. (par.0160+).
	With respect to claim 25, Garcia does not explicitly teach the identifier, the analyte sensor, and the intermediate body form a laminated configuration. However, such a modification would have been obvious to PHOSITA when the invention was filed since it has been held that forming in one piece an article which has formerly been formed in multiple pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
	With respect to claim 26, Garcia teaches the identifier is a QR code (par.0186-87 “QR code”).
	With respect to claim 27, Garcia teaches the identifier is any of an optical identifier or a radio-frequency identifier (par.0321).
	With respect to claim 28, Garcia teaches the manufacturing station is configured to perform at least one of a potentiostat measurement, a dipping process, a curing process, a calibration process, or a sensitivity measurement (par.0160+).
	With respect to claim 29, Garcia teaches mechanically connecting to the analyte sensor and the sensor electronics (par.0129 “The continuous analyte sensor 10 may be physically connected to sensor electronics 12 and may be integral with (e.g., non-releasably attached to) or releasably attachable to the continuous analyte sensor 10”).
	With respect to claim 30, Garcia teaches electrically connecting to the analyte sensor and the sensor electronics (par.0129 “The continuous analyte sensor 10 may be physically connected to sensor electronics 12 and may be integral with (e.g., non-releasably attached to) or releasably attachable to the continuous analyte sensor 10”).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Harttig (US PG Pub. No. 2014/0005492 A1).

Harttig was applied in the previous office action.
With respect to claims 8 and 9, Garcia teaches a method as established above.
However, Garcia does not teach the limitations recited in claims 8 and 9.
Regarding claim 8, Harttig teaches the analyte sensor is permanently attached to the intermediate body with a conductive adhesive (abstract “anisotropic conductive adhesive”; par.0073 “permanent mechanically robust electrically conducting interconnection may be created”).
Regarding claim 9, Harttig teaches the analyte sensor is permanently attached to the intermediate body with an anisotropic conductive film (abstract “anisotropic conductive adhesive”; par.0073 “permanent mechanically robust electrically conducting interconnection may be created”).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Garcia to utilize conductive adhesive and/or anisotropic conductive film in order to provide high-precision electric contacts, having a low electrical resistance and, still, having a high robustness against mechanical movements, as evidence by Harttig (see par.0011). Furthermore, Garcia and Harttig both relate to the same narrow field of endeavor (manufacturing analyte sensors), thereby providing added motivation for PHOSITA to combine these teachings and arrive to the currently claimed invention.

Response to Arguments
Applicant's arguments filed with respect to the prior art rejections raised in the previous office action have been fully considered but they are not persuasive. Applicant argues that the amendment is patently distinct over Garcia. Examiner respectfully disagrees. Please see prior art section above for more detail, updated citations, etc.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791